DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-39 is/are rejected under 35 U.S.C. 102A2 as being anticipated by Hansen et al (US 8113911).
In regard to claim 21 Hansen et al discloses  a maternity garment comprising a pair of shoulder straps 14,1 6; a first side panel  32 and a second side panel 32’, a   void     50 extending between the first side panel and the second side panel; a back panel 40; a pelvic portion 21  comprising an under belly  55 wherein the under belly portion comprises a first fabric 55 and a second fabric 22 secured to the first fabric configured to provide greater compression.      (See Hansen, figures 1-4,  col. 3, line 42- col. 4, line 30).
In regard to claim 22, Hansen et al discloses the maternity garment of claim 21 and further wherein     the garment is comprising a first compression material  32 and a second compression material 32’ as in figures 1-4 and col. 3, line 42- col. 4, line 30).
In regard to claim 23 Hansen et al discloses the garment as in claim 21 and further wherein the first compression material       22 is of a higher compression that n the second compression material of 32. (See figures 1-4 and col. 3, line 42- col. 4, line 30).
In regard to claim 24 Hansen et al discloses the pair of shoulder straps as in calms 21 and further wherein the first shoulder strap 24 and the second shoulder strap 16 are located as claimed as in figure s 1 and 2 and col. 3, line 42- col. 4, line 30.


In regard to claim 25 Hansen et al discloses the maternity garment as in claim 21 and further wherein the support band 34 is extending between the first side  panel and the second side panel wherein the band extends underneath a bust or breasts of a user as in  Col. 4, line 17 and in  figure 2 of Hansen.

In regard to claim 26 Hansen  et al discloses the maternity garment as in claim 25 nad further wherein the void 50 extends between the support band  34 and the under belly  portion  22 as in figures   1-2 and col. 3, line 42-col. 4, line 30.
In regard to claim 27 Hansen et al discloses the garment as in  claim 21 discloses a plurality of fabrics secured together to from a single garment at 32,32’, 40, 22, 34  as in figures 1 and 2. 
In regard to claim 28 Hansen et al discloses the garment as in clam 21 and further wherein the under belly portion at 22, the pair of shoulder straps 24,26 and the back panel 40 are comprised of a higher compression material than the first side panel and the second side panel 32,32’ as in figures 1 and 2 and col. 3, line 42- col. 4, line 30.
 In regard to claim 29 Hansen et al discless the garment as in claim 21 and further wherein the pelvic portion 21 comprises a pair of openings confirmed to fit the legs at 44 and a thong back at 40         and    figures 1-4.

In regard to claim 30 Hansen et al discloses the garment as in claim 21 and further wherein the pelvic portion comprises  a pair of openings  configured to fit the user and a brief back as in figures 1-4. 

In regard to claim 31 Hansen et al discloses the garment for pregnancy support as in figures 1-4     comprising a front portion, 30,34; a first and second side panels 32,332’; a back panel 40 with a higher compression than the first side panel and the second side panel  32,32’; a pair of shoulder straps 14,16; extending superiorly from front portion over the shoulder of a women and then extending to the back panel at 40; and a bottom portion comprising an under bell y portion 22 wherein the under belly portion comprises additional fabric, the under bell y portion  at 20 comprises additional  fabric with  higher compression than the first side panel and the second side panel 32,32’; and an opening  50 extending from the first side panel to the second side panel   exposing the bell y of the woman as in figures 1-4 and col. 3, line 42- col. 4, line 40.

In regard to claim 32 Hansen et al discloses the garment as in claim 31 and further wherein the under belly support portion 22 in figures 1-4 comprises a reinforced material that extends from a bottom perimeter of the opening 50 inferiorly a predetermined distance and configured to reside under the belly of the woman as in figures 1-4. 
 In regard to claim 33  Hansen et la     discloses the garment as in claim 31 and comprising the support band 34 extending from the first side panel 32 to the second side panel 32’  configured to reside under the breasts of a woman.(See Hansen et al figures 1-4).
In regard to claim 34 Hansen et al discloses the pair of shoulder straps 14,1 6  located as claimed as in figures 1-4. 
 In regard to claim 35 Hansen et al discloses the garment as in claim 31 and  further comprising the first and second material wherein the first material is of a higher compression than the second arterial .
 In regard to claim 36 Hansen et al discloses the first  side panel 32 and the second side panel 32’   that comprise a first material and the support band 22 nad pair o f shoulder straps 14,1 6 and back panel 40 that comprise a second material  as in figures 1-4 and col. 3, line 40   to col. 4, line 42.

In regard to claim 37 Hansen et al discloses the    garment as in claim 31 that comprises a one piece seamless fabric as in  figures 1-4. 
 In regard to claim 38 Hansen et la discloses the garment as in claim 31 comprising a plurality of fabrics that comprises a differing amounts of compression at different positions of the garment  such as at 32,32’  and 22. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16  of U.S. Patent No. 11 071 330. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims claim the same maternity garment with the  seamless one piece garment with the shoulder straps, first and second side panels,, pelvic portion, void area, back panel and  under belly portion as in claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732